Notice of Pre-AIA  or AIA  Status
             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 10-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US Pub. No. 2005/0033571).

            Regarding claims 1, 12, with respect to Figures 1-5,7,8 and 10, Huang teaches a headset assembly, comprising: 
            a headset housing (fig7,8,10); 
            at least one processor (fig.4; paragraph 0044); 
            a microphone boom coupled to the headset housing, the microphone boom 426 in Fig.7 comprising an infrared (IR) sensor on a distal end segment, the IR sensor accessible to the at least one processor, the microphone boom further comprising at least one microphone accessible to the at least one processor (fig.4,5,7,8.10,11; paragraphs 0011, 0043-0045, 0049, 0053,0058); 
            storage accessible to the at least one processor (paragraphs 0025, 0030, 0033) and comprising instructions executable by the at least one processor to: 
             receive input from the IR sensor (fig.3-5; paragraphs 0042, 0044, 0053, 0065); and 
            based on the input from the IR sensor, perform mouth feature extraction (fig.3-5, 7, 8, 10; paragraphs 0042, 0044, 0053, 0065); and 
            based on the mouth feature extraction, execute at least one function (fig.3-5; paragraphs 0042, 0044, 0053, 0065).
 
            Regarding claim 2, Huang teaches wherein the headset assembly comprises a headset and another device in communication with the headset, the other device comprising the storage and an interface for receiving the input from the IR sensor to, at the other device, perform the mouth feature extraction and the execution of the at least one function (fig.4,5,7,8.10,11; paragraphs 0011, 0025, 0030, 0033, 0043-0045, 0049, 0053,0058).

           Regarding claim 3, Huang teaches wherein the headset assembly comprises a headset, the headset comprising the at least one processor and the storage, the headset performing the mouth feature extraction based on the at least one processor executing at least part of the instructions at the headset (fig.4,5,7,8,10; paragraphs 0011, 0025, 0030, 0033, 0043-0045, 0049, 0053,0058).

           Regarding claim 4, Huang teaches the headset assembly, comprising an infrared light emitting diode (LED) [i.e., IR lamp] on the distal end segment, wherein the instructions are executable to: actuate the IR lamp to produce IR light that is sensed by the IR sensor for the mouth feature extraction  (fig.4,7,8,10; paragraphs 0043-0045, 0049, 0053,0058).

             Regarding claim 5, Huang teaches wherein the mouth feature extraction comprises identifying one or more of a shape of a user’s mouth and movement of the user’s mouth (fig.4,5,7,8; paragraphs 0011, 0042, 0052, 0053,0058).

             Regarding claim 6, Huang teaches wherein the instructions are executable to: based on the mouth feature extraction, resolve an ambiguity in voice input received via the at least one microphone (fig.6; paragraphs 0050-0052) (Note; In paragraph 0051, Huang teaches when in a logical high state, signal 404 is indicative of a decision by the speech detector that the speaker is speaking. When in a logical low state, signal 404 indicates that the user is not speaking.)

              Regarding claim 7, Huang teaches wherein the instructions are executable to: turn on the IR sensor responsive to voice input detected via the at least one microphone (fig.4,5,7,8.10,11; paragraphs 0011, 0043-0045, 0049, 0053,0058).              

              Regarding claim 10, Huang teaches wherein the IR sensor comprises an IR camera (paragraph 0060).

              Claim 11 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Huang teaches based on the input from the IR sensor, identifying one or more features of a user’s mouth and based on the identifying, executing at least one function at a device (fig.4,5,7,8.10,11; paragraphs 0011, 0042, 0052, 0053,0058).   

             Regarding claim 13, Huang teaches wherein the one or more features of the user’s  mouth are identified as part of mouth feature extraction (fig.4,5,7,8.10,11; paragraphs 0011, 0043-0045, 0049, 0053,0058).

             Regarding claim 14, Huang teaches wherein the identifying of the one or more features of the user’s mouth is performed by the headset (fig.3-5,7,8.10,11; paragraphs 0011, 0042-0045, 0049, 0053,0058).

           Regarding claim 15, Huang teaches wherein the device is different from the headset, and wherein the identifying of the one or more features of the user’s mouth and the execution of the at least one function are performed by the device (fig.3-5,7,8.10,11; paragraphs 0011, 0042-0045, 0049, 0053,0058).

               Claim 18 is rejected for the same reasons as discussed above with respect to claims 1 and 4. Furthermore, Huang teaches based on the input from the IR sensor, identifying one or more features of a user’s mouth and based on the identifying, executing at least one function at a device (fig.4,5,7,8.10,11; paragraphs 0011, 0042, 0052, 0053,0058).   

            Regarding claim 19, Huang teaches wherein the IR sensor, the IR lamp, and the at   least one microphone are located on a microphone boom coupled to the headset housing (fig.4,7,8,10; paragraphs 0043-0045, 0049, 0053,0058).

             Regarding claim 20, Huang teaches wherein the device is different from the headset, and wherein the identifying of the one or more features of the user’s mouth and the execution of the at least one function are performed by the device (fig.3-5,7,8.10,11; paragraphs 0011, 0042-0045, 0049, 0053,0058).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No. 2005/0033571).  

            Regarding claim 8, Huang teaches wherein the instructions are executable to:  determine input from the at least one microphone based on the mouth feature extraction indicating no mouth movement (fig.4,5,7,8.10,11; paragraphs 0011, 0043-0045, 0049, 0053,0058).

            However, Huang does not specifically teach muting input from the at least one microphone based on the mouth feature extraction indicating no mouth movement. Examiner takers an official notice that muting input from the at least one microphone based on the mouth feature extraction indicating no mouth movement is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang to incorporate the feature of muting input from the at least one microphone based on the mouth feature extraction indicating no mouth movement in Huang’s invention in order to provide an option to mute the speaker so that other speaker can easily talk without any interfere. 

             Regarding claim 16, Huang does not specifically teach wherein the at least one function comprises prompting the user to make a particular shape with a portion of the user’s mouth. Examiner takers an official notice that wherein the at least one function comprises prompting the user to make a particular shape with a portion of the user’s mouth is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang to incorporate the feature of wherein the at least one function comprises prompting the user to make a particular shape with a portion of the user’s mouth in Huang’s invention in order to provide an option to a user to make a particular shape with a portion of the user’s mouth conveniently. 

            Regarding claim 17, Huang does not specifically teach wherein the at least one function comprises prompting the user to place the user’s tongue at a particular location within the user’s mouth. Examiner takers an official notice that wherein the at least one function comprises prompting the user to place the user’s tongue at a particular location within the user’s mouth is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang to incorporate the feature of wherein the at least one function comprises prompting the user to place the user’s tongue at a particular location within the user’s mouth in Huang’s invention in order to provide an option to a user to place the user’s tongue at a particular location within the user’s mouth without having any inconvenience. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No. 2005/0033571) in view of Ramachandran et al. (U.S. Patent No. 6,259,475).  

            Regarding claim 9, Huang teaches wherein the instructions are executable to: based on the mouth feature extraction, determine that a user’s mouth is moving but that the user is not speaking (paragraph 0052).
            However, Huang does not specifically teach based on the determination, filtering out audio indicated in input from the at least one microphone from being provided to a second device different from the headset assembly. Ramachandran teaches based on the determination, filtering out audio indicated in input from the at least one microphone from being provided to a second device different from the headset assembly (col.10, lines 42-55). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang to incorporate the feature of based on the determination, filtering out audio indicated in input from the at least one microphone from being provided to a second device different from the headset assembly in Huang’s invention as taught by Ramachandran. The motivation for the modification is to do so in order to enable the operator to hear the sound associated with unusual circumstances such as individuals speaking or approaching, while reducing undesirable sounds.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md S. Elahee whose telephone number is (571) 272-7536.  The examiner can normally be reached on Mon to Fri from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
July 30, 2022